DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 06/23/2022.  Claims 1-20 are pending.  Claims 1 and 17 are independent.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that uses the word “means” coupled with functional language without reciting sufficient structure to perform the recited function and not preceded by a structural modifier, and therefore, meet(s) the 3-prong test.  Such claim limitation(s) is/are: “means for expanding the first expandable balloon and the second expandable balloon” in claim 1, “first means for expanding the first balloon” and “second means for expanding the second balloon” in claims 5 and 12, and “means for grasping an inner wall of the vessel” in claim 8 and 16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the assembly" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “another branch which remains free” is indefinite because it is unclear what the limitation “remains free” means.  It is unclear whether it means that another branched is not held by an instrument, another branched is not crossed by the first and second balloons, or something else.  For the purpose of examination, the examiner interprets the limitation “another branch which remains free” to be “another branch which is not crossed by the first and second balloons.”
Claim 15 recites the limitation "the assembly comprises expandable balloons" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.    Also, it is unclear whether the expandable balloons in the limitation “expandable balloons” refers to any of the first, second, and third expandable balloons.
Claim 15 recites the limitation “another branch which remains free” is indefinite because it is unclear what the limitation “remains free” means.  It is unclear whether it means that another branched is not held by an instrument, another branched is not crossed by the first, second, and/or third balloons, or something else.  For the purpose of examination, the examiner interprets the limitation “another branch which remains free” to be “another branch which is not crossed by the first and second balloons.”

The art rejection(s) below is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 103 as obvious over Fiorella (US Pub. No.: 2010/0049292) in view of Aggerholm (US Pub. No.: 2011/0130719).
Regarding claims 1-3 and 10, Fiorella discloses a system for deploying a vascular prosthesis for bypass surgery, the vascular prosthesis comprising a stent (32, Figs. 1-4) having an end portion (e.g. end portion of 32 near 16, Figs. 1 and 2) configured to be introduced into a vessel and a sheath (33, Paras. [0016] and Figs. 1) connected thereto and arranged to be introduced into the vessel, the system comprising: a first expandable balloon (22, Figs. 1-4; alternatively, combination of 22 and 20) configured for shaping and stabilizing the vascular prosthesis in the vessel (balloon 22 is fully capable of shaping and stabilizing the vascular prosthesis in the vessel, at least Para. [0016]); a second expandable balloon (18, Figs. 1-4) configured for sealing a junction between the end portion of the vascular prosthesis and the vessel (balloon 20 is fully capable of sealing a junction between the end portion of the vascular prosthesis and the vessel, at least Para. [0016]); and means (syringe or other pumping element with the small lumens divided lumen 25, Paras. [0028] and [0030] and Fig. 4.  Based on page 8-9 of the specification of the instant application, the means for expanding the first expandable balloon and the second expandable balloon is pressure supply sources, such as conduits having shut-off valves or through valves to dilate, through valves.  The syringe or other pumping element and small lumens divided lumen 25 are structurally and functionally equivalent to the means for expanding the first expandable balloon and the second expandable balloon) for expanding the first expandable balloon and the second expandable balloon, wherein the first expandable balloon is formed of a deformable biocompatible polymeric material (e.g. polyurethane, Paras. [0026] and [0064]) and the second expandable balloon is formed of a non-deformable biocompatible polymeric material selected from a semi-crystalline polymer (e.g. polyethylene, Paras. [0026] and Para. [0064]); wherein the vascular prosthesis comprises a distal section (the section of 32 near 16, Fig. 2), wherein the system further comprises a third expandable balloon (16, Figs. 1-4) arranged to open the distal section of the vascular prosthesis when it is positioned in the vessel (Para. [0016]); a conduit (lumen 27, Fig. 4) fully capable of injecting a physiological lubrication serum therein (lumen 17 is fully capable of injecting a physiological lubrication serum therein because it is hollow and extends through the vascular prothesis).  However, Fiorella does not disclose that the deformable biocompatible polymeric material forming the first expandable balloon is selected from the group consisting of one or more biocompatible elastomers, latex, and a silicone elastomer.
Aggerholm teaches, in the same field of endeavor (balloon for deploying vascular prosthesis), a balloon formed of a deformable biocompatible polymeric material which can be polyurethane, silicone, latex, or other suitable material (Para. [0042]).
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in art to modify the deformable biocompatible polymeric material of Fiorella for forming the first expandable balloon to be latex as taught by Aggerholm, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claims 4 and 11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Aggerholm (US Pub. No.: 2011/0130719) as applied to claim 1 and 10 above, respectively, and further in view of Armstrong et al. (US Pub. No.: 2002/0099431).
Regarding claims 4 and 11, Fiorella in view of Aggerholm discloses substantially all the limitations of the claims as taught above but fails to disclose that the sheath comprises a tear guide at a distal end thereof.
Armstrong teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a sheath (11, Figs. 1-2B and 4A-4D) comprising a tear guide (perforations at the distal end of the sheath, Figs. 1-2B and 4A-4D) at a distal end thereof.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sheath of Fiorella in view of Aggerholm to include a tear guide at a distal end thereof as taught by Armstrong in order to allow the vascular prosthesis to spontaneously expand by breaking/tearing the sheath along the perforations/tear guide (Armstrong, at least Abstract and Paras. [0013]).
Claims 5 and 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Aggerholm (US Pub. No.: 2011/0130719) as applied to claim 1 above, and further in view of Kreamer (US Pat. No.: 4,577,631).
Regarding claims 5 and 6, Fiorella in view of Aggerholm discloses substantially all the limitations of the claims as taught above but fails to disclose that the means for expanding the first expandable balloon and the second expandable balloon comprises first means for expanding the first balloon and the second means for expanding the second balloon; wherein the first means and the second means are different arranged to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics.
	Kreamer teaches, in the same field of endeavor (system for deploying a vascular prosthesis), means (plurality of 66, Figs. 8-10) for expanding the first expandable balloon and the second expandable balloon comprises first means (one 66, Figs. 8-10 and Col. 4, line 56- Col. 5, line 2) for expanding the first balloon and the second means (one 66, Figs. 8-10 and Col. 4, line 56- Col. 5, line 2)  for expanding the second balloon; wherein the first means and the second means are differently arranged (Figs. 8-10 and Col. 4, line 56- Col. 5, line 2) to fully capable to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics (the plurality of 66 is fully capable to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the means for expanding the first expandable balloon and the second expandable balloon of Fiorella in view of Aggerholm to include first means for expanding the first balloon and the second means for expanding the second balloon; wherein the first means and the second means are different arranged to fully capable to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics as taught by Kreamer in order to obtain the advantage of selectively inflating different sections of the vascular prosthesis (Col. 4, line 56- Col. 5, line 2).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Aggerholm (US Pub. No.: 2011/0130719) as applied to claim 1 above, and further in view of Quiachon et al. (US Pub. No.: 2004/0153143).
Regarding claim 7, Fiorella in view of Aggerholm discloses substantially all the limitations of the claims as taught above but fails to disclose that the vascular prosthesis is bifurcated at a distal end thereof.
Quiachon teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a vascular prosthesis (55, Figs. 17 and 34-35) is bifurcated at a distal end thereof.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vascular prosthesis of Fiorella in view of Aggerholm to be bifurcated at a distal end thereof as taught by Quiachon in order to treat a bifurcated target site, such as abdominal aortic bifurcation (Quiachon, at least see Abstract).
Regarding claim 8, Fiorella in view of Aggerholm and Quiachon discloses all the limitations of claim 7 as taught above.  Quiachon further discloses that the vascular prosthesis comprises a first branch (171, Figs. 31-35) crossed by a first balloon (60, Fig. 34) with the first balloon separately expanding the proximal portion of the vascular prosthesis and expanding the distal portion or the first branch of the vascular prosthesis (Figs. 34-35), and another branch (172, Figs. 31-35) which is not crossed by the first balloon (Figs. 33-35, the another branch is crossed and expanded by a branch balloon 236 instead).   Since Fiorella discloses using a first and second balloons expanding the proximal portion and distal portion of the vascular prosthesis (Figs. 1-3), it would have been obvious to one of ordinary skill in the art to modify the invention of Fiorella in view of Aggerholm and Quiachon to include a first branch crossed by a first balloon, and another branch which is not crossed by the first balloon and expanded by a branch balloon as taught by Quiachon in order to separately expanding the branches and another balloon crossing and expanding the proximal portion of the vascular prosthesis (which would be the first branch of the modified invention) as taught by Fiorella in order to enable expanding the distal and proximal portion of vascular prosthesis simultaneously.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Aggerholm (US Pub. No.: 2011/0130719) as applied to claim 1 above, and further in view Lazarus et al. (US Pat. No.: 5,275,622).
Regarding claim 9, Fiorella in view of Aggerholm discloses substantially all the limitations of the claims as taught above but fails to disclose that the vascular prosthesis is equipped with means for grasping an inner wall of the vessel.
Lazarus teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a vascular prosthesis equipped with means (hook-like element, 161 or 151, Figs. 12 and 11) for grasping an inner wall of the vessel.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify vascular prosthesis of Fiorella in view of Aggerholm to be equipped with means for grasping an inner wall of the vessel as taught by Lazarus in order to obtain the advantage of opposing migration of the graft after the graft is deployed (Lazarus, Col. 9, line 60-62).
Claims 12 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Aggerholm (US Pub. No.: 2011/0130719) and Armstrong et al. (US Pub. No.: 2002/0099431) as applied to claim 11 above, and further in view of Kreamer (US Pat. No.: 4,577,631).
Regarding claims 12 and 13, Fiorella in view of Aggerholm and Armstrong discloses substantially all the limitations of the claims as taught above but fails to disclose that the means for expanding the first expandable balloon and the second expandable balloon comprises first means for expanding the first balloon and the second means for expanding the second balloon; wherein the first means and the second means are different arranged to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics.
	Kreamer teaches, in the same field of endeavor (system for deploying a vascular prosthesis), means (plurality of 66, Figs. 8-10) for expanding the first expandable balloon and the second expandable balloon comprises first means (one 66, Figs. 8-10 and Col. 4, line 56- Col. 5, line 2) for expanding the first balloon and the second means (one 66, Figs. 8-10 and Col. 4, line 56- Col. 5, line 2)  for expanding the second balloon; wherein the first means and the second means are differently arranged (Figs. 8-10 and Col. 4, line 56- Col. 5, line 2) to fully capable to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics (the plurality of 66 is fully capable to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the means for expanding the first expandable balloon and the second expandable balloon of Fiorella view of Aggerholm and Armstrong to include first means for expanding the first balloon and the second means for expanding the second balloon; wherein the first means and the second means are different arranged to fully capable to expand at least one of the first and second balloons to different pressure or expand the first and second balloons with different expansion kinetics as taught by Kreamer in order to obtain the advantage of selectively inflating different sections of the vascular prosthesis (Col. 4, line 56- Col. 5, line 2).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Aggerholm (US Pub. No.: 2011/0130719) and Armstrong et al. (US Pub. No.: 2002/0099431) and Kreamer (US Pat. No.: 4,577,631) as applied to claim 13 above, and further in view of Quiachon et al. (US Pub. No.: 2004/0153143).
Regarding claim 14, Fiorella in view of Aggerholm, Armstrong, and Kreamer discloses substantially all the limitations of the claims as taught above but fails to disclose that the vascular prosthesis is bifurcated at a distal end thereof.
Quiachon teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a vascular prosthesis (55, Figs. 17 and 34-35) is bifurcated at a distal end thereof.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the vascular prosthesis of Fiorella in view of Aggerholm, Armstrong, and Kreamer to be bifurcated at a distal end thereof as taught by Quiachon in order to treat a bifurcated target site, such as abdominal aortic bifurcation (Quiachon, at least see Abstract).
Regarding claim 15, Fiorella in view of Aggerholm, Armstrong, Kreamer and Quiachon discloses all the limitations of claim 14 as taught above.  Quiachon further discloses that the vascular prosthesis comprises a first branch (171, Figs. 31-35) crossed by a first balloon (60, Fig. 34) with the first balloon separately expanding the proximal portion of the vascular prosthesis and expanding the distal portion or the first branch of the vascular prosthesis (Figs. 34-35), and another branch (172, Figs. 31-35) which is not crossed by the first balloon (Figs. 33-35, the another branch is crossed and expanded by a branch balloon 236 instead).   Since Fiorella discloses using a first and second balloons expanding the proximal portion and distal portion of the vascular prosthesis (Figs. 1-3), it would have been obvious to one of ordinary skill in the art to modify the invention of Fiorella in view of Aggerholm, Armstrong, Kreamer and Quiachon to include a first branch crossed by a first balloon, and another branch which is not crossed by the first balloon and expanded by a branch balloon as taught by Quiachon in order to separately expanding the branches and a second balloon crossing and expanding the proximal portion of the vascular prosthesis (which would be the first branch of the modified invention) as taught by Fiorella in order to enable expanding the distal and proximal portion of vascular prosthesis simultaneously.
Regarding claim 16, Quiachon further teaches that the vascular prosthesis equipped with means (e.g. 193, Figs. 17 and 18) for grasping an inner wall of the vessel.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify vascular prosthesis of Fiorella in view of Aggerholm, Armstrong, Kreamer, and Quiachon to be equipped with means for grasping an inner wall of the vessel as taught by Quiachon in order to obtain the advantage of securing the vascular prosthesis to the blood vessel (Quiachon, at least Abstract and Paras. [0123]-[0124]).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Callol et al. (US Pub. No.: 2002/0183763) and Aggerholm (US Pub. No.: 2011/0130719).
Regarding claims 17-19, Fiorella discloses a system for deploying a vascular prosthesis for bypass surgery, the vascular prosthesis comprising a stent (32, Figs. 1-4) having an end portion (e.g. end portion of 32 near 16, Figs. 1 and 2) configured to be introduced into a vessel and a sheath (33, Paras. [0016] and Figs. 1) connected thereto and arranged to be introduced into the vessel, the system comprising: a first expandable balloon (22, Figs. 1-4) configured for shaping and stabilizing the vascular prosthesis in the vessel; a second expandable balloon (18, Figs. 1-4) configured for sealing a junction between the end portion of the vascular prosthesis and the vessel; and at least one conduit (at least one of the lumens/conduits of 25, Paras. [0028] and [0030] and Fig. 4) for expanding the first expandable balloon and the second expandable balloon, wherein the first expandable balloon is formed of a deformable biocompatible polymeric material (e.g. polyurethane, Paras. [0026] and [0064]) and the second expandable balloon is formed of a non-deformable semi-crystalline biocompatible polymeric material (e.g. polyethylene, Paras. [0026] and Para. [0064]); wherein the at least one conduit comprises a first conduit for expanding the first balloon and a second conduit for expanding the second balloon (the small lumens/conduits of divided lumen 25, Paras. [0028] and [0030] and Fig. 4); and wherein the first conduit and the second conduit are arranged to fully capable to expand at least one of the first and second balloons to different pressures or expand the first and second balloons with different expansion kinetics (the first conduit and the second conduit are arranged to fully capable to expand at least one of the first and second balloons to different pressures or expand the first and second balloons with different expansion kinetics since they are divided).  However, Fiorella does not disclose that the conduits are valved conduits; and that the deformable biocompatible material forming the first expandable balloon is an elastomeric material.
Callol teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a system for deploying a vascular prosthesis, comprising valved conduits (136’/137 with lumens valved inflation lumens, Fig. 23A and Paras. [0162] and [0171]) for inflating different balloons of the system.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify each of the conduits of Fiorella to be valved conduit as taught by Callol in order to obtain the advantage of independent inflating the balloons (Callol, Paras. [0171]) and/or maintaining the pressure of the balloons.
Aggerholm teaches, in the same field of endeavor (balloon for deploying vascular prosthesis), a balloon formed of a deformable biocompatible polymeric material which can be polyurethane, silicone, latex, or other suitable material (Para. [0042]).
Before the effective filing date of the claimed invention, it would have obvious to one of ordinary skill in art to modify the deformable biocompatible material of Fiorella in view of Callol for forming the first expandable balloon to be elastomeric material such as latex or silicone as taught by Aggerholm since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiorella (US Pub. No.: 2010/0049292) in view of Callol et al. (US Pub. No.: 2002/0183763) and Aggerholm (US Pub. No.: 2011/0130719) as applied to claim 17 above, and further in view of Lazarus et al. (US Pat. No.: 5,275,622).
Regarding claim 20, Fiorella in view of Callol and Aggerholm discloses substantially all the limitations of the claims as taught above but fails to disclose that the vascular prosthesis is equipped with means for grasping an inner wall of the vessel.
Lazarus teaches, in the same field of endeavor (system for deploying a vascular prosthesis), a vascular prosthesis equipped with means (hook-like element, 161 or 151, Figs. 12 and 11) for grasping an inner wall of the vessel.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify vascular prosthesis of Fiorella in view of Callol and Aggerholm to be equipped with means for grasping an inner wall of the vessel as taught by Lazarus in order to obtain the advantage of opposing migration of the graft after the graft is deployed (Lazarus, Col. 9, line 60-62).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20  have been considered but are moot in view of new ground(s) of rejection.  In response to the argument(s) on pages 7-13, applicant’s argument(s) with respect PET is moot because none of the rejection(s) above uses PET.  Instead, the rejections above involve polyethylene.  It is not correct that all materials made from polyethylene are not semi-crystalline. Polyethylene is known a semi-crystalline polymer (see Introduction of cited reference, “Effect of Crystallinity of Polyethylene with Different Densities on Breakdown Strength and Conductance Property” by Li et al and published in Materials which is a well-known peer-reviewed science journal.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040039410 A1     Ren discloses that polyethylene is a known semi-crystalline polymer for forming catheter balloons.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771